Citation Nr: 0902261	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Florida Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 2000 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
a lower back condition.


FINDING OF FACT

The medical evidence does not show that the veteran has a 
low back disability.  


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: 
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 
30, 2008).

Here, the RO sent correspondence in April 2006 the RO 
notified the veteran of evidence required to substantiate 
his claim.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2007 statement of the case.  A statement of the 
case can constitute a readjudication decision that complies 
with all applicable due process and notification 
requirements if adequate notice is provided prior to that 
adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  The provision of adequate notice prior to a 
readjudication, including in a statement of the case or 
supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice 
prior to the initial adjudication.  Prickett v. Nicholson, 
20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a 
medical examination in relation to the claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty 
to assist provisions of the law.  

The Board finds that if there is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

Here, the competent medical evidence does not show that the 
veteran has a low back disability.  During a VA examination 
in August 2006, he reported that he developed pain in his 
lumbar spine in February 2001 after participating in a 
training exercise.  He claimed that he has had intermittent 
pain and stiffness in his back ever since.  However, on 
physical examination, the veteran had a full range of 
flexion, extension, lateral flexion, and lateral rotation in 
his lumbar spine without pain.  Magnetic resonance imaging 
of the lumber spine was also unremarkable.  As such, the 
examiner concluded that the veteran did not have low back 
pathology.  

VA outpatient treatment records show that the veteran 
subsequently complained of middle and lower back pain in 
November 2006 and February 2007.  Unfortunately, the Court 
has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of back pain can be attributed, there is 
no basis upon which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board recognizes the veteran's contentions that he 
should be service connected for a back condition.  As a 
layperson, however, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
medical disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, his assertions do not constitute competent medical 
evidence that he currently has a disability.

In the absence of proof of a present disability, there can 
be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
record here does not contain evidence that demonstrates that 
the veteran currently has a low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back condition is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


